Citation Nr: 0413523	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  97-29 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a lumbar 
laminectomy, currently rated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1954 and from March 1955 to April 1956.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a September 1994 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in St. Petersburg 
(hereinafter RO) which denied a rating in excess of 20 
percent for residuals of a lumbar laminectomy.  The veteran 
perfected an appeal to this decision to the Board, which 
remanded the case for additional development in April 1997.  
An October 1997 rating decision increased the rating for 
residuals of a lumbar laminectomy to 40 percent effective 
from March 1994.  Thereafter, a hearing was held in December 
1998 at the RO before the undersigned Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c).

A July 1999 Board decision, in pertinent part, denied a 
disability rating in excess of 40 percent for residuals of a 
laminectomy.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims.  In that 
litigation, the Court issued an order, dated in November 
1999, in which it vacated the July 1999 Board decision and 
remanded the case for additional development.  The Court 
remanded the case to the Board under the authority of 38 
U.S.C.A. § 7252(a).  Thereafter, the Board issued a decision 
in September 2000 which decided two unrelated issues and 
remanded the issue of entitlement to an increased rating for 
residuals of a lumbar laminectomy.  The requested development 
has been substantially accomplished by the RO, and this case 
is now ready for appellate review. 


FINDINGS OF FACT

1.  Residuals of a lumbar laminectomy disability are not 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

2.  Residuals of a lumbar laminectomy are not shown to have 
resulted in incapacitating episodes having a total duration 
of at least 6 weeks during the past twelve months; chronic 
orthopedic or neurologic manifestations warranting increased 
compensation are not demonstrated.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
residuals of a lumbar laminectomy are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, Part 4, 4.3, 4.7, 
4.71a, Diagnostic Code (DC) 5293 (2002) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that the Secretary of Veterans Affairs has 
filed a motion with the U.S. Court of Appeals for Veterans 
Claims seeking review and clarification of the Pelegrini 
decision.  The Board further finds that the requirements of 
the VCAA have been satisfied with respect to the issue 
adjudicated below. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the claims file to ascertain whether a remand to the RO is 
necessary in order to assure compliance with the new 
legislation.  It is noted that the necessary evidence, to 
include detailed clinical findings pertinent to veteran's 
service-connected back disorder from VA examinations August 
2002 and November 2002, has been obtained.     

By virtue of a letter dated in June 2002 informing the 
veteran of the provisions of the VCAA, multiple rating 
decisions, and a supplemental statement of the case dated in 
June 2003, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
the claim adjudicated in this decision.  She was advised that 
if she adequately identified relevant records with names, 
addresses, and approximate dates of treatment, the RO would 
attempt to obtain evidence on her behalf.  

The RO also advised the veteran of the evidence obtained and 
considered in deciding her claim in the rating decisions and 
SSOC listed above.  It thus appears that all obtainable 
evidence identified by the veteran relative to her claim 
addressed in this decision has been obtained and associated 
with the claims folder, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal.  See Quartuccio v. 
Principi, supra (noting VA must communicate with claimants as 
to the evidentiary development requirements of the VCAA).  
See also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(requiring that the Board identify documents of record 
providing notification which complies with the VCAA).  In 
short, the Board concludes that the notifications received by 
the veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.

The Board's over-riding concern is that there be no prejudice 
to the veteran in proceeding with a final decision in this 
case.  In the present case, the veteran has been informed on 
multiple occasions, including by letter, rating decision, and 
supplemental statement of the case, of the types of evidence 
which would be necessary to substantiate her claim, and the 
RO has obtained clinical records pertinent to her claim.  
This evidence was duly considered by the RO.  Therefore, the 
Board finds that no useful purpose would be served by 
remanding this case for more evidentiary or procedural 
development concerning the issue adjudicated below, as such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Prior to a recent regulatory change, 38 C.F.R. 4.71a, DC 5293 
(2002), provided for a 40 percent rating for intervertebral 
disc syndrome for severe disability, with recurring attacks 
and intermittent relief.  A 60 percent disability rating was 
warranted if the syndrome was pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  

During the pendency of the veteran's appeal, the criteria for 
rating intervertebral disc syndrome were revised, effective 
from September 23, 2002.  See 67 Fed. Reg. 54,345-349 (Aug. 
22, 2002); codified at 38 C.F.R. § 4.71a, DC 5293 (2003).  
These criteria and the old criteria were included in the June 
2003 supplemental statement of the case, and the RO applied 
both sets of criteria in adjudicating the veteran's claim.  
Both versions of the rating criteria will be applied to the 
veteran's case in the adjudication herein, with the  veteran 
being afforded the benefit of the criteria which will provide 
the highest possible rating.  See VAOPGCPREC 7-2003.

Further amendments to the criteria for rating spine 
disabilities were promulgated after the June 2003 
supplemental statement of the case, and were effective from 
September 26, 2003.  See 68 Fed. Reg. 51,454-456 (Aug. 27, 
2003).  Disability due to intervertebral disc syndrome is 
rated under a different diagnostic code, DC 5243, under these 
subsequent amendments.  These latest amendments also provide 
that intervertebral disc syndrome is to be evaluated under 
either the new "General Rating Formula for Diseases and 
Injuries of the Spine" specified in the criteria made 
effective from September 2003, or under the "Formula for 
Rating Intervertebral Disc Syndrome based on Incapacitating 
Episodes" contained in the regulations made effective from 
September 2002, with the veteran afforded the benefit of 
whichever method results in the higher evaluation when the 
disabilities are combined under 38 C.F.R. § 4.25.  As the 
veteran could not conceivably be entitled to increased 
compensation under the most recent regulatory change (namely, 
under the "General Rating Formula for Diseases and Injuries 
of the Spine") given the rating currently assigned for, and 
nature of, the service-connected disability at issue, the 
Board finds that the further delay in the adjudication of the 
veteran's appeal which would result from remanding this case 
to the RO solely to apply the criteria made effective from 
September 2003 would not be justified.  

Under the criteria made effective from September 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is rated under either the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  67 Fed. Reg. 54,345-349 
(Aug. 22, 2002), codified at DC 5293 (2003). 

Incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the 
previous 12 months warrant a 60 percent disability rating.  
Incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks but less than 
six weeks during the previous 12 months warrant a 40 percent 
disability rating.  DC 5293 (2003).

For purposes of evaluations under the revised criteria for 
rating intervertebral disc syndrome, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" mean 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  DC 5293 (2003), Note (1) (2003).  

Further instructions under the revised criteria for rating 
intervertebral disc syndrome provide that when evaluating on 
the basis of chronic manifestations, orthopedic disabilities 
are to be evaluated under the criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id. at Note (2).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be evaluated 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id. at Note 
(3).

In short, as the veteran's intervertebral disc syndrome is 
currently rated as 40 percent disabling, increased 
compensation is only warranted if "pronounced" disability 
due to intervertebral disc syndrome is shown, if 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 6 weeks during the past 
twelve months are demonstrated, or if there are such 
"chronic" orthopedic or neurologic manifestations of 
intervertebral disc syndrome as to warrant additional 
compensation. 

Examining the evidence of record to determine whether any of 
the pertinent criteria are met, the Board notes first that, 
as the July 1999 Board decision included a thorough 
discussion of the pertinent clinical history, and the most 
pertinent evidence to consider in adjudicating the veteran's 
claim is the most recent clinical evidence of record, the 
history reported by the Board in its July 1999 decision will 
not be repeated herein.  See Francisco v. Brown, 7 Vet. App. 
55 (1994). 

The veteran was most recently afforded VA examinations of the 
spine in August and November 2002.  At the time of these 
examinations, the veteran stated that her back pain has 
progressively worsened through the years.  She said walking 
long distances aggravated her back pain, and she described 
severe episodes of back pain approximately once or twice a 
month that require her to lie down for one to four hours.  It 
was indicated that she takes pain medication and anti-
inflammatories for her back pain.  Significantly, however, 
she denied having any radicular symptoms at both 
examinations, and indicated at the November 2002 VA 
examination that her thoracic spine and neck hurt her more 
than her back.  She did indicate at that time that she had 
not worked since 1976 due to back pain.  

Range of lumbar motion findings in August 2002 were flexion 
to 80 degrees, extension to 10 degrees, and lateral bending 
to 40 degrees.  In November 2002, the range of motion 
findings were 70 degrees of flexion, 10 degrees of extension, 
and lateral bending to 10 degrees, all of such motion 
producing some discomfort.  Muscle strength was normal at 
both examinations, and the straight leg raising testing was 
negative at each examination.  Reflexes were active and equal 
bilaterally at both examinations and no clonus was observed.  
X-rays were interpreted as revealing diffuse degenerative 
changes with some loss of disc space height in the lower 
extremities.  Multiple osteophytes were observed in the upper 
portion of the lumbar spine.  

The assessment following the August 2002 VA examination was 
that the veteran had some worsening of back pain over the 
years, and that the current disability demonstrated was 
"moderate."  Following the November 2002 examination, the 
physician indicated, "It appears that the patient has fairly 
significant back pain, however it is somewhat difficult to 
judge as she is somewhat histrionic and appears to be 
somewhat exaggerating her symptoms."  In addition, this 
examiner noted the veteran's complaints of having back pain 
"all the time," but he emphasized that she only needed to 
take Aleve for her pain to lessen.  

Applying the pertinent legal criteria to the evidence 
summarized above, the Board finds that the objective evidence 
does not demonstrate "pronounced" disability attributable 
to the lower back, or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 6 weeks during the past twelve months is demonstrated.  
The recent objective medical evidence also does not 
demonstrate "chronic" orthopedic or neurologic 
manifestations of intervertebral disc syndrome so as to 
warrant additional compensation.  As such, entitlement to a 
rating in excess of 40 percent is not warranted under any of 
the old or revised criteria for rating intervertebral disc 
syndrome.  

As support for the above determination, the Board notes that 
the veteran did not describe any neurologic complaints at his 
most recent VA examinations, nor were any significant 
neurologic deficits shown at either examination.  In 
addition, no muscle spasms were described.  Thus, as it is 
clear that these findings do not represent "neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief," 
pronounced disability is not demonstrated.  As a result, 
entitlement to a 60 percent rating is not warranted under the 
old criteria.  

With regard to the revised criteria, the Board notes first 
that the veteran was provided the November 2002 VA 
examination specifically to obtain sufficient clinical 
information to evaluate the service-connected disability 
under the revised criteria.  At this examination, the veteran 
did report severe episodes of back pain, once or twice a 
month, which would require her to lie down.  It is unclear 
whether these episodes should even be considered as 
"incapacitating" episodes as defined by the new rating 
criteria, as it is not contended or shown that the bed rest 
was prescribed by a physician.  Nevertheless, the veteran did 
not indicate at the time of this examination, or elsewhere in 
the record, that she has had incapacitating episodes of 
intervertebral disc syndrome, as that term is defined by 
regulation, having a duration of at least 6 weeks during the 
previous twelve months.  Finally, as the most recent VA 
examinations have demonstrated minimal, if any, neurologic or 
orthopedic symptoms, the Board finds that increased 
compensation, to include on the basis of a separate rating or 
ratings, under the new criteria for "chronic" orthopedic or 
neurologic manifestations, is not warranted. 

In his April 2004 informal hearing presentation, the 
veteran's representative contends that increased compensation 
is warranted under VAOPGCPREC 36-97 (Dec. 12, 1997).  In that 
opinion, the Office of the VA General Counsel held that:  (1) 
DC 5293 involves loss of range of motion and, therefore, 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a disability 
is evaluated under this diagnostic code; (2) when a veteran 
receives less than the maximum evaluation under DC 5293 based 
upon symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation of motion; (3) the Board must 
address entitlement to an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) if there is evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule, 
including 38 C.F.R. §§ 4.40, 4.45, and 4.71a, may be 
inadequate to compensate for the average impairment of 
earning capacity due to intervertebral disc syndrome, 
regardless of the fact that a veteran may have received the 
maximum schedular rating under a diagnostic code based upon 
limitation of motion.  See also DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The Board appreciates the representatives thoughtful 
arguments, and has carefully considered the legal authority 
cited above, but finds that increased compensation cannot be 
granted under these provisions.  To this end, the Board notes 
that, as the highest assignable rating for limitation of 
lumbar motion is 40 percent, increased compensation for 
limitation of motion would not be warranted under the old or 
revised criteria.  See 38 C.F.R. § 4.71a, DC 5292 (2002); 67 
Fed. Reg. 54,345-349 (Aug. 22, 2002); 68 Fed. Reg. 51,454-456 
(Aug. 27, 2003).  With regard to the complaints of pain, 
there is no indication that the veteran's pain is associated 
with functional limitation which would warrant increased 
compensation pursuant to provisions of 38 C.F.R. § 4.45 or 
the holding in DeLuca, 8 Vet. App. at 202.  In this regard, 
the Board notes that an examining physician has indicated 
that the veteran appeared to be exaggerating her symptoms, 
and the veteran herself has indicated that her principal 
problem is her thoracic spine and neck, and not her lower 
back.  

The Board emphasizes that under any of the potentially 
applicable criteria, given our finding that the criteria for 
a 60 percent rating for intervertebral disc are not met, a 
rating in excess of 40 percent under any of the potentially 
applicable criteria would require spinal ankylosis.  It is 
not shown, or contended, that the service-connected 
disability includes ankylosis.  

Also considered by the Board are the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected back disability is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board has 
considered the statement by the veteran that her back 
disability is so severe as to preclude employment, but finds 
this assertion to not be supported by the clinical evidence 
discussed above.  Therefore, the Board finds that further 
consideration or referral of this matter under the provisions 
of 38 C.F.R. § 3.321 is not necessary or appropriate.

The Board appreciates the sincerity of the veteran's belief 
in the merits of her claim, and has considered the written 
contentions and sworn testimony asserting that the criteria 
for increased compensation are met.  However, as sympathetic 
as we might be in the matter, the Board is not permitted to 
reach medical determinations without considering independent 
medical evidence to support its findings, and must cite to 
competent evidence of record to support its conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Moreover, although the 
veteran argues that her service-connected disability is far 
more severe than is contemplated by the 40 percent 
evaluation, her lay assertions as to the severity of her 
disability must be considered less probative than the 
findings of skilled professionals, particularly those made at 
the most recent VA examinations of the back conducted in 
2002.  See Francisco, 7 Vet. App. at 55 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

As discussed in detail above, the Board has extensively 
reviewed the reports of the medical examinations associated 
with the claims folder, and finds that the symptomatology 
demonstrated by that evidence is consistent with no more than 
the 40 percent evaluation currently assigned for the service-
connected low back disability.  In short therefore, as the 
probative weight of the negative evidence exceeds that of the 
positive, the veteran's claim for a rating in excess of 40 
percent for residuals of a lumbar laminectomy must be denied.  
See Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to a rating in excess of 40 percent for residuals 
of a lumbar laminectomy is denied.  




___________________________
	ANDREW J. MULLEN	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



